Citation Nr: 0027463	
Decision Date: 10/17/00    Archive Date: 10/26/00	

DOCKET NO.  99-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1978 to April 
1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating determination of 
the VARO in Milwaukee, which denied service connection for 
PTSD.


REMAND

In a May 28, 2000, statement, the veteran indicated that he 
desired a personal hearing.  It was not indicated in the 
correspondence whether the veteran was seeking a hearing 
before a hearing office at the RO, or a Travel Board hearing.  
In any event, the veteran's due process rights would be 
violated if he was not afforded the opportunity to have a 
hearing.  38 C.F.R. § 20.700 (1999).

Accordingly, the case must be REMANDED for the following:

The RO should contact the veteran and 
inquire whether the veteran desires a 
hearing before a hearing office at the 
RO, or a Travel Board hearing.  
Thereafter, in accordance with all 
applicable laws and regulations, the RO 
should afford the veteran the opportunity 
for a hearing of his choice.  The RO 
should notify the veteran of the 
scheduled hearing, and place a copy of 
that notice in the veteran's claims 
folder.

If the veteran has a personal hearing before a hearing 
officer, and after undertaking any additional indicated 
development, the RO should then readjudicate the veteran's 
claim.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  If the veteran selects 
and receives a Travel Board hearing, or if he fails to appear 
for either hearing, the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


